Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detained Action
	This action is in response to Applicant’s response submitted July 5, 2022 After Final.
	
Applicant’s arguments and request for reconsideration, submitted July 5, 2022, with respect to the rejection of claims 2-5, 8, 10, 14, and 18 under 35 USC 103 for being obvious over Ludwig et al. in view of Talachian et al., of record in the previous action, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the prior art does not provide any reason for a skilled artisan to choose the subset of colicky infants delivered by cesarean section, as opposed to those delivered vaginally, for treatment.  Applicant specifically argues that the statement that one of ordinary skill in the art would have seen the disclosure of Ludwig as suggesting using the disclosed method for treating any infant, including those delivered by C-section, is a conclusory statement without rational underpinning.  This is incorrect.  At the very least, one of ordinary skill in the art would have found it to be obvious to try treating any colicky infant with the method disclosed by Ludwig et al.  This is not a conclusory statement, but is rather the application of the disclosure of Ludwig et al., which discloses treating colicky infants in general, without limiting this population to only vaginally-delivered infants.  The statement that cesarean deliveries are a large proportion of colicky infants is also supported by evidence, namely table I of Talachian, which discloses that over a third of the colicky infants observed were delivered by C-section.  In the absence of any evidence of secondary considerations, a prima facie case of obviousness exists.  Therefore the rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/15/2022